Citation Nr: 1817527	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) above.  

In August 2014, the Veteran testified before a Decision Review Officer (DRO) during a local hearing at the RO.  He also testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO in October 2017.  Transcripts from both hearings are associated with the claims file.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran has asserted that his service-connected PTSD prevents him from securing and maintaining substantially gainful employment.  He was last afforded a VA PTSD examination in October 2012, at which time the examiner determined the Veteran was not unemployable due to his "moderate" PTSD symptoms alone.  However, during the August 2014 and October 2017 hearings, the Veteran testified that his PTSD symptoms, in conjunction with his substance abuse problems, have prevented him from having sustained employment since being discharged from service and that he continues to attend therapy for his PTSD.  

Given the Veteran's testimony and his continued treatment, the Board finds an updated VA examination is needed to determine whether the current level of severity of the Veteran's PTSD renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current severity and manifestations of his service-connected PTSD.  The examiner must comment on the effect the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment, including a statement regarding the types of employment he could maintain (if any).  

A complete rationale must be provided for any opinion offered.  

2. Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




